BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-15-00052-CV

        Tami Donald, Jerry Moore, and Summit Spring Water Company, Inc.

                                             v.

 Brian Rhone, BMR Distributing, Inc., Chris Rhone, and Rhone Water Company,
                          Inc. d/b/a Frosty's Water

            (No. 38803 IN 336TH DISTRICT COURT OF FANNIN COUNTY)


TYPE OF FEE                    CHARGES       PAID       BY
MOTION FEE                          $10.00   E-PAID     THOMAS F DUNN
MOTION FEE                          $10.00   E-PAID     THOMAS F DUNN
MOTION FEE                          $10.00   E-PAID     CHAD M RUBACK
CLERK'S RECORD                     $715.00   PAID       CHAD RUBACK
REPORTER'S RECORD                $2,069.00   UNKNOWN    CHAD RUBACK
SUPREME COURT CHAPTER 51 FEE        $50.00   E-PAID     CHAD M RUBACK
FILING                             $100.00   E-PAID     CHAD M RUBACK
STATEWIDE EFILING FEE               $20.00   E-PAID     CHAD M RUBACK
INDIGENT                            $25.00   E-PAID     CHAD M RUBACK


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                       IN TESTIMONY WHEREOF,
                                                       witness my hand and the Seal of
                                                       the COURT OF APPEALS for
                                                       the Sixth District of Texas, this
                                                       June 30, 2016.

                                                       DEBRA AUTREY, CLERK


                                                       By ___________________________
                                                                               Deputy